Exhibit 10.1(3)
 
MEMORANDUM OF AGREEMENT


This Memorandum of Agreement (“Agreement”) is entered into as of the 2nd day of
March, 2012, by and between Delta Motorsport Limited (“Delta”), and VRDT
Corporation (“Verdant”) and sets forth the objectives, understandings, and
general terms of a commercial agreement between Verdant and Delta (the
“Collaboration”).
 
1.            Principal Collaboration Purpose.  The principal purpose of the
Collaboration is for the purchase by Delta of battery and other energy storage
systems supplied by Verdant (the “Batteries”) and for the purchase by Verdant of
automobiles and other vehicles manufactured and supplied by Delta (the
“Vehicles”).  The Collaboration shall take the form of a series of commercial
contracts and/or purchase orders and may culminate in a joint venture or other
similar agreement whereby the Parties agree to jointly develop project uses for
their combined product applications.  Neither party is bound to exclusively use
the products or services of the other in its independently-developed projects.


2.            Principal Delta Responsibilities.


a.           Battery Purchase.   Delta shall purchase Batteries from Verdant
consistent with Delta’s project-specific volume and specification needs.
 
b.           Vehicle Supply.   Delta shall provide Verdant with Delta the
Vehicles as requested by Verdant at competitive pricing to enable Verdant to
distribute and resell the vehicles consistent with Verdant’s project-specific
needs and identified markets.


c.           Vehicle Support, Service, and Training.   Delta shall provide
Vehicle support and service to Verdant for any Vehicles purchased by Verdant
pursuant to this Agreement. Additionally, Delta shall provide training to
Verdant’s identified personnel to provide support and service for Verdant’s
customers.


3.           Principal Verdant Responsibilities.
 
a.           Battery Supply.   Verdant will supply Delta with a sufficient
capacity of Batteries to meet Delta’s orders in accordance with the required
specifications of each specific order.
 
b.           Battery Management Systems and Control Systems.  Verdant will also
supply Delta with Battery management systems and Battery control systems in a
sufficient capacity to meet Delta’s orders in accordance with the required
specifications of each specific order.
 
c.           Pricing.  The specific pricing schedule will be determined on a
project basis by way of project-specific commercial agreements detailing
quantity and specification requirements for the Batteries.  Verdant generally
agrees to provide the Batteries to Delta at a competitive price.
 
d.           Battery and Battery Management Systems Support and
Service.   Verdant shall provide the requisite support and serviceability for
the Batteries and Battery Management Systems supplied to Delta pursuant to this
Agreement.
 
4.            Consideration.
 
a.           Commercial Agreements.  The parties contemplate that the
Collaboration will involve a series of commercial agreements and purchase orders
pursuant to which Verdant and Delta will provide goods and/or services to each
other.  It is anticipated that the principal consideration in such agreements
will be payments in cash or cash equivalents.
 
b.           Joint Venture or Collaboration Arrangements.  The parties also
contemplate that the parties may form one or more venture entities in which each
party will have an equity ownership and/or economic participation rights.  In
addition, the parties contemplate that the Collaboration will include exchanges
of stock of Verdant and/or Delta.  The Parties agree to hold regular meetings
between its management teams to discuss future opportunities or ventures.
 
 
 

--------------------------------------------------------------------------------

 
 
5.            Term.   The initial term of the Collaboration will be three (3)
years.  The Collaboration term will be subject to automatic renewal for
successive three-year (3-year) periods.
 
6.            Notices.   All notices shall be in writing and delivered in person
or sent by first class certified or registered airmail, postage prepaid, by
recognized overnight courier, or by electronic mail or facsimile transmission,
if confirmed or acknowledged, to the address specified below or to such other
address as may be specified in writing by the addressed party to the other
party.  If notice is sent by electronic mail or facsimile transmission, a copy
shall concurrently be sent by a permitted means other than electronic mail or
facsimile transmission; provided, however, that in such event the effectiveness
of such notice shall be based on the electronic mail or facsimile transmission
notice.
 
If to Delta:
 
Unit 2250 Silverstone Technology Park
Silverstone Circuit
Northamptonshire
NN12 8GX

 
If to Verdant:
 
VRDT Corporation
12223 Highland Avenue, Suite 106-542
Rancho Cucamonga, California 91739


7.            Miscellaneous.
 
a.           No Solicitation.   During the term of the Collaboration, neither
party will solicit for employment any person at the time employed by and/or
working on behalf of the other.
 
b.           Force Majeure.   Neither party shall be liable for failure to
perform, in whole or in part, its obligations under this Agreement if such
failure is caused by any event or condition not reasonably within the control of
the affected party, including by events of nature, fire, flood, typhoon,
earthquake, explosion, strikes, labor troubles or other industrial disturbances,
unavoidable accidents, war (declared or undeclared), acts of terrorism,
sabotage, embargoes, blockage, acts of governmental, judicial, administrative,
military or other authorities, riots, insurrections, or any other cause beyond
the control of the parties; provided, that the affected party promptly notifies
the other party of the occurrence of the event of force majeure and takes all
reasonable steps necessary to minimize the disruption to the other party and to
resume performance of its obligations so interfered with.
 
c.           Disputes; Arbitration.   Any dispute, controversy or claim arising
out of or relating to this Agreement will be referred to and finally determined
by confidential arbitration in accordance with the JAMS International
Arbitration Rules.  The tribunal will consist of one arbitrator from JAMS’s
panel of neutrals, who shall be a retired judge, preferably with experience in
the renewable energy industry.  Each party may object to one JAMS selected
arbitrator.  Any arbitrator shall serve as a neutral, independent and impartial
arbitrator.  The place of arbitration will be Los Angeles, California, United
States of America.  The language to be used in the arbitral proceedings will be
English.  Judgment upon the award rendered by the arbitrator may be entered
exclusively in the courts within the jurisdiction of the state courts of Los
Angeles County, California or the United States District Courts for the Central
District of California (collectively, the “LA Courts”).  In the event of such
suit, action or other adversary proceeding and solely for purposes of such an
action or proceeding, the Parties hereto (a) submit to the exclusive personal
jurisdiction of the LA Courts, (b) expressly waive any right they may have to a
jury trial and agree that any such proceeding shall be tried by a judge without
a jury, and (c) expressly covenant not to bring any such suit or claim before
any other judicial tribunal. Each party will pay their own attorneys’ fees and
costs, subject to final award as determined by the arbitrator.  Arbitration may
be commenced by written notice to the other to its address specified above with
concurrent notice to the arbitration administrator.
 
d.           Entire Agreement.   This Agreement sets forth the entire
understanding between Delta and Verdant with respect to the subject matter
hereof and merges all prior agreements, dealings, negotiations, promises,
representations and communications.  No modification, alteration or amendment of
this Agreement (whether express, implied, by custom, course of dealing or
otherwise) shall be effective unless in writing and signed by both parties.
 
 
 

--------------------------------------------------------------------------------

 
 
e.           Assignment and Delegation.   Except as expressly permitted under
their terms, none of the rights and obligations created hereunder may be
assigned, transferred, pledged, delegated or otherwise encumbered or disposed
of, in whole or in part, whether voluntarily or by operation of law or
otherwise, by any party without the prior written consent of the other party,
which consent shall not unreasonably be withheld.
 
f.           Applicable Law.  This Agreement is governed by and under the laws
of the State of California.  If any term or provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deemed
severed from this Agreement and a reasonable valid provision to be mutually
agreed upon shall be substituted.  In the event that no reasonable valid
provision can be so substituted, the remaining provisions of this Agreement
shall remain in full force and effect, and shall be construed and interpreted in
a manner that corresponds as far as possible with the intentions of the Parties.
 
g.           Warranties.  Each Party expressly represents and warrants that it
is free to enter into this Agreement and that it has not made and will not make
any creations or commitments in conflict with the provisions hereof.  Each Party
further represents and warrants that this Agreement, and the performance of its
respective obligations, and the consummation of the transactions contemplated
hereunder have been duly authorized and approved by all necessary action, and
all necessary consents or permits have been obtained, and neither the execution
of this Agreement nor the performance of the Party’s obligations hereunder will
violate any term or provision of any valid contract or agreement to which such
party is subject and/or by which such party is bound.  No further actions or
consents are necessary to make this Agreement a valid and binding contract,
enforceable against the respective parties in accordance with the terms
contained herein.
 
h.           Construction.  The captions and section headings appearing in this
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision contained herein.  All terms
defined in herein in the singular form shall have comparable meanings when used
in the plural form and vice versa.  No uncertainty or ambiguity in this
Agreement shall be construed or resolved using any presumption against any
Party.  On the contrary, each Party acknowledges that this Agreement has been
reviewed by its legal counsel and, in the case of any ambiguity or uncertainty,
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intention of the Parties.
 
i.           Amendment and Waiver.   This Agreement may not be modified, amended
or waived, except by a writing executed by the signatories, below, unless said
signatory has been replaced in his position, in which case, the signature of
such person replacing said signatory shall be sufficient.  Under no circumstance
or conditions shall any other conduct be relied upon by the Parties.
 
j.           Execution.  This Agreement may be executed in several counterparts
and all counterparts so executed shall constitute one agreement that is binding
on all Parties, notwithstanding that all Parties are not signatories to the
original or the same counterpart.  Facsimile and PDF signatures shall be
acceptable as if original signatures had been exchanged.
 
In Witness Whereof, the undersigned have caused this Memorandum of Agreement to
be signed by their duly authorized officers as of the date first above written.
 

    VRDT Corporation                             By: Graham
Norton-Standen/Executive Chairman                       Delta Motorsport,
Limited                             By: Simon Dowson/Managing Director  